DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3,223,233) in view of Duvekot (US 8,118,165) further in view of Rodriquez (US 4,817,805).
Regarding claim 1, Becker (fig. 20) discloses a stand up packaging capable of holding  food products, the stand-up packaging comprising: 
at least one first pouch 125 for carrying a food product;
an outer packaging having two cover elements 121 and 122, 126 at least partially sandwiching the at least one first pouch; 
at least one further element 120 being at least partially sandwiched between the at least one first pouch 125 and one of the two cover elements (i.e., cover element 122,126). 
Becker fails to disclose:
the further element 120 discussed above being penetrated by a through hole; wherein the one of the two cover elements  is glued to the at least one first pouch via the through hole; and 
at least one second pouch directly glued not via a through hole to at least one of the two cover elements or the at least one further element.  
However, Duvekot teaches a package having two pouches 400 attacked on opposite sides of the package by adhesive 440 (fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Becker, a second pouch glued to the other cover element, as taught by Duvekot, for the predictable result of packaging multiple contents within the package. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further, Rodriquez teaches a pouch 22 being attached to a panel 8 via a through hole formed in a panel 4 located between the panel 8 and the pouch 22 (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the further element 55 of the modified Becker, through holes, as taught by Rodriquez, for the predictable result of using the tape means 126 to attach the pouch to minimize cost of manufacturing by using less adhesive.
Regarding claim 2, the modified Becker further discloses the at least one second pouch (of Duvekot) being directly glued to a surface of the at least one of the two cover elements, the surface preferably facing the at least one first pouch (fig. 7 of Duvekot).
Regarding claim 3, the modified Becker further discloses the at least one second pouch being at least partially sandwiched between the at least one first pouch and the outer packaging (fig. 7 of Duvekot).
Regarding claim 4, Becker further discloses the at least one further element 120 comprising a third cover element of the outer packaging (fig. 20).
  	Regarding claim 6, the modified Becker fails to disclose more than one second pouch. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Becker, more than one second pouch, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Duvekot further teaches an element, to which the at least one second pouch 400 is directly glued to, comprises a gluing portion 440 for directly gluing the at least one second pouch to the element (fig. 7). 
 Regarding claim 8, Becker further discloses the at least one first pouch and the at least one second pouch comprise a 4headspace i.e., a top portion of the pouch (fig. 20).
Regarding claim 9, Becker further discloses the outer packaging comprises a cut-out region to at least partially expose at least one of the at least one first pouch and the at least one second pouch.
Regarding claim 10, the modified Becker further discloses the glue on tape means 126 for the at least one first pouch being provided as glue dots, a line of glue or an area provided with glue (fig. 20).
  Regarding claim 11, the modified Becker fails to disclose the through hole comprising at least two or more of distant through holes.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Becker, more than one through hole, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 13, Becker further discloses the outer packaging further comprising a flat base element 119 5for supporting the stand-up packaging (fig. 20).
Regarding claim 14, Becker further discloses the cover elements being integrally provided with each other (fig. 20).
Regarding claim 15, Becker further discloses the pouches being made of a food safe material (col. 1, lines 13-18). 
Regarding claim 16, Becker further discloses the portion or surface of the further element 120 faces the at least one first pouch 125 (fig. 20).
Regarding claim 17, Becker further discloses in another embodiment that it is desirable to provide the packaging cut-out regions 76 (fig. 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device Becker, cut-our regions, for the predictable result of permitting the ultimate consumer to view the product disposed therein, as further disclosed by Becker in col. 5, lines 30-37.

  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3,223,233) in view of Duvekot (US 8,118,165) further in view of Rodriquez (US 4,817,805) as applied to claim 1 above, further in view Goldstein (US 3,339,721).
Regarding claim 5, the modified Becker discloses all elements of the claimed invention as applied to claim 1 above, but fails to disclose at least one of the at least one first pouch and the at least one second pouch comprising a sealing region, wherein the sealing region circumferentially surrounds the respective pouch to form a pocket.  
However, Goldstein teaches a bag carrier having a pouch having a sealing region 26, 27 wherein the sealing region circumferentially surrounds the pouch to form a pocket (fig. 1 and col. 2, lines 51-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the pouches of the modified Becker, sealing regions, for the predictable result of easily manufacturing the pouch.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3,223,233) in view of Duvekot (US 8,118,165) further in view of Rodriquez (US 4,817,805) as applied to claim 1 above, further in view of Brink (US 5,439,101).
Regarding claim 12, Becker further discloses at least one of the two cover elements has a gluing region 126 and a flap region but the modified Becker fails to disclose the gluing region and the flap region being divided by a weakened tear-opening region, wherein the tear-opening region is configured to allow separation of the gluing region and the flap region, to thus release the flap region to access the respective pouches.
However, Brink teaches a cover element having a gluing region 84 and a flap region being divided by a weakened tear-opening region 78 (figs. 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the cover element of the modified Beker, a gluing region and a flap region divided by a weakened tear-opening region, as taught by Brink, for the predictable result of easily opening the package.   

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735            

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735